DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID A. FOX (Reg. 38,807) on 06/30/2022.
The application has been amended as follows: 
Please amend the last limitation of claims 9 & 19 to recite: “… and refraining from transmitting the alert to a management device assigned to the credential in response to the identity of the object.”
















REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an apparatus and method for operating access control systems via object detection and status of access control in a hallway that is proximate to a door.

Prior art for was found for the claims as follows:
Re. Claims 1, 9, 10
Lyons et al. (US 2002/0071032 A1) disclose the following limitations: 
A method of detecting an object in a hallway proximate a door (Lyons: Abstract; Fig. 1, 100), the method comprising:
receiving a status of an access control (102) operably connected to a door (105) of a room, the status indicating that the door has been opened (Lyons: Paras. [0018], [0023] & Fig. 1 disclose an entry or exit [i.e., status = open] will cause the alarm system 102 to be triggered.);
determining that an object is located in a hallway proximate the door (Lyons: Paras. [0019]-[0021] & Fig. 1 disclose the at least one camera 108 can be positioned in an entrance hallway to capture video sequences of the doorway which can include individuals [i.e., objects].);
determining whether the door (105) was opened from inside of the room or from outside of the room using a credential to actuate the access control (Lyons: Paras. [0018]-[0023] & Fig. 1 disclose determining if the opening of the door 105 was an entry [i.e., outside] or exit [i.e., inside] event when an individual enters a unique key sequence on keypad 102a in order to actuate the access control system 102.);
determining who opened the door (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose determining authorized or unauthorized individuals.); and
generating an alert in response to who opened the door (105) and whether the door (105) was opened from inside of the room or from outside of the room using the credential to actuate the access control (Lyons: Claim 17, Paras. [0018]-[0023] & Fig. 1 disclose providing image data to a police station or monitoring site 116 [i.e., generating an alert] in response to unauthorized individuals who opened the door 105 and whether the door 105 was opened from entry or exit using a unique key sequence [i.e., credential] to actuate the access control system 102.), 
[Claims 9-10] further comprising: 
identifying the credential used to open the door when the door is opened from outside of the room (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose identifying the credential used to open the door when the door is opened from outside of the room.); 
determining that the credential is assigned to an individual that is not an occupant of the room (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose the image data of the unauthorized individual and the image data of the authorized individuals are transmitted to a remote location such as a police station or central monitoring site 116.); 
determining an identity of the object (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose the image data of the unauthorized individual and the image data of the authorized individuals [i.e., identity of objects] are transmitted to a remote location such as a police station or central monitoring site 116.). 
Salleh (“Airport Security Keeps Eye On Left Luggage”, ABC Science, Pgs. 1-2, Pub. November, 2005, URL: https://www.abc.net.au/science/articles/2005/11/14/1504627.htm) disclose: 
determining a management device associated with the object in response to the identity of the object (Salleh: Pgs. 1-2 & 1st page image, disclose a camera using computer vision to detect objects left by people, identifying the type of object such as a suitcase and determining a management system or device associated with the object in order to take the appropriate actions.).















Re. Claims 11, 19, 20
Lee (US 5,995,139 A) disclose the following limitations:
An access control system (Lyons: Abstract; Fig. 1, 100), comprising:
an access control (102) operably connected to a door (105) of a room (Lyons: Fig. 1 & Paras. [0018]-[0019] disclose an access control alarm system 102 operably connected to a door 105 of a room.);
a hallway sensor (108) located in a hallway outside of the room, the sensor (108) in communication with the access control (Lyons: Fig. 1 & Paras. [0018]-[0019] disclose a hallway camera 108 located in a hallway outside of the room and is in communication with the access control alarm system 102.);
a processor (Lyons: Paras. [0020]-[0021] & Fig. 1 disclose the security monitoring system 100 inherently includes a processor executable by memory in order to perform the various operations.); and 
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations (Lyons: Paras. [0020]-[0021] & Fig. 1), the operations comprising:
receiving a status of the access control, the status indicating that the door has been opened (Lyons: Paras. [0018], [0023] & Fig. 1 disclose an entry or exit [i.e., status = open] will cause the alarm system to be triggered.);
determining that an object is located in the hallway proximate the door (105) using the hallway sensor (Lyons: Paras. [0019]-[0021] & Fig. 1 disclose the at least one camera 108 can be positioned in an entrance hallway to capture video sequences of the doorway which can include individuals [i.e., objects].);
determining whether the door (105) was opened from inside of the room or from outside of the room using a credential to actuate the access control (Lyons: Paras. [0018]-[0023] & Fig. 1 disclose determining if the opening of the door 105 was an entry [i.e., outside] or exit [i.e., inside] event when an individual enters a unique key sequence on keypad 102a in order to actuate the access control system 102.);
determining who opened the door (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose determining authorized or unauthorized individuals.); and
generating an alert in response to who opened the door (105) and whether the door (105) was opened from inside of the room or from outside of the room using the credential to actuate the access control (Lyons: Claim 17, Paras. [0018]-[0023] & Fig. 1 disclose providing image data to a police station or monitoring site 116 [i.e., generating an alert] in response to unauthorized individuals who opened the door 105 and whether the door 105 was opened from entry or exit using the unique key sequence [i.e., credential] to actuate the access control system 102.),
[Claims 19-20] wherein the operations further comprise: 
identifying the credential used to open the door when the door is opened from outside of the room (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose identifying the credential used to open the door when the door is opened from outside of the room.); 
determining that the credential is assigned to an individual that is not an occupant of the room (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose the image data of the unauthorized individual and the image data of the authorized individuals are transmitted to a remote location such as a police station or central monitoring site 116.); 
determining an identity of the object (Lyons: Paras. [0022]-[0023] & Fig. 1 disclose the image data of the unauthorized individual and the image data of the authorized individuals [i.e., identity of objects] are transmitted to a remote location such as a police station or central monitoring site 116.). 
Salleh (“Airport Security Keeps Eye On Left Luggage”, ABC Science, Pgs. 1-2, Pub. November, 2005, URL: https://www.abc.net.au/science/articles/2005/11/14/1504627.htm) disclose: 
determining a management device associated with the object in response to the identity of the object (Salleh: Pgs. 1-2 & 1st page image, disclose a camera using computer vision to detect objects left by people, identifying the type of object such as a suitcase and determining a management system or device associated with the object in order to take the appropriate actions.).
	 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… the method further comprising: determining that the object is located in the hallway proximate the door a selected time period after the alert was transmitted to the mobile device of the occupant; and transmitting the alert to a management device.” [Claim 11] “… wherein the operations further comprise: determining that the object is located in the hallway proximate the door a selected time period after the alert was transmitted to the mobile device of the occupant; and transmitting the alert to a management device.” [Claims 9-10, 19-20] “… refraining from transmitting the alert to a management device assigned to the credential in response to the identity of the object.” These features are not found or suggested in the prior art.

Claims 1-5, 7-15, 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06-30-2022